Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 23, 2019                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159646(49)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DANNY D. AULD, II, and TAMARA                                                                        Richard H. Bernstein
  AULD,                                                                                                Elizabeth T. Clement
            Plaintiffs-Appellees,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 159646
  v                                                                 COA: 341335
                                                                    Genesee CC: 13-101457-NH
  MCLAREN REGIONAL MEDICAL CENTER,
  GJON G. DUSHAJ, MD, and PAUL W.
  BROWN, DO,
            Defendants-Appellants,
  and
  HATEM ATAYA, MD, and HATEM M.
  ATAYA, MD, PC,
             Defendants.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  submitted on August 20, 2019, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 23, 2019

                                                                               Clerk